DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits. Claims 1-5 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakado et al. (US 2017/0327113 A1) in view of Takigawa (JP 2004-268846 A).
Regarding claim 1, Yamakado teaches a travel control device that performs a switching control for traveling of a vehicle between driving travel for causing the vehicle to travel while maintaining the velocity at a target vehicle velocity and inertia traveling for allowing the vehicle to travel by inertia ([0029]: “target speed maintaining travel” and “inertial travel”), the travel control device comprising: 
a travel control section that switches the travel of the vehicle from inertia traveling to driving travel and brakes the vehicle when the velocity of the vehicle exceeds an allowable maximum velocity of a predetermined range during inertia traveling ([0078]: “… since the speed of the vehicle 10 exceeds the upper limit speed V2, inertial travel is ended and the vehicle 10 is controlled to perform the target speed maintaining travel”; [0079]: engine braking is applied).
Yamakado is silent on releasing the brake and therefore does not teach “releases the brake of the vehicle when the velocity of the vehicle decreases to a predetermined velocity above the target vehicle velocity”. However, Takigawa teaches a traveling speed control device which, while traveling down a steep hill, when the vehicle traveling speed becomes equal to or higher than the traveling speed upper limit value Vcmax, braking is performed, and when the vehicle traveling speed V becomes equal to or lower than the traveling speed lower limit value Vcin, the braking is released”. “Both the travel speed upper limit value Vcmax and the travel speed lower limit value Vcin are set larger than the set travel speed Vc and the travel speed upper limit value Vcmas is set larger than the travel speed lower limit value Vcin” ([0024], see also [0034] and figure 5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamakado to release the brake after vehicle speed decreased to a predetermined velocity above the target velocity as taught by Takigawa is order to improve driving feeling by creating the sensation of pumping the brakes (Takigawa [0032], [0035]).
Regarding claim 2, modified Yamakado teaches the travel control device according to claim 1, and Yamakado, as modified, also teaches that the predetermined velocity is a velocity between the allowable maximum velocity and the target vehicle velocity (Takigawa [0024] and Figure 5, cited and incorporated in the rejection of claim 1).  
Regarding claim 4, Yamakado teaches a vehicle (vehicle 10), and Yamakado, as modified, teaches the travel control device according to claim 1 (see rejection of claim 1).  
Regarding claim 5, Yamakado teaches a travel control method for performing a switching control for traveling of a vehicle between driving travel for causing the vehicle to travel while maintaining the velocity at a target vehicle velocity and inertia traveling for allowing the vehicle to travel by inertia ([0029]: “target speed maintaining travel” and “inertial travel”; Fig. 4), the travel control method comprising:  
18switching the travel of the vehicle from inertia traveling to driving travel and braking the vehicle when the velocity of the vehicle exceeds an allowable maximum velocity of a predetermined range during inertia traveling ([0078]: “… since the speed of the vehicle 10 exceeds the upper limit speed V2, inertial travel is ended and the vehicle 10 is controlled to perform the target speed maintaining travel”; [0079]: engine braking is applied).
Yamakado is silent on releasing the brake and therefore does not teach “releasing the braking of the vehicle when the velocity of the vehicle decreases to a predetermined velocity above the target vehicle velocity”. However, Takigawa teaches a traveling speed control device which, while traveling down a steep hill, when the vehicle traveling speed becomes equal to or higher than the traveling speed upper limit value Vcmax, braking is performed, and when the vehicle traveling speed V becomes equal to or lower than the traveling speed lower limit value Vcin, the braking is released”. “Both the travel speed upper limit value Vcmax and the travel speed lower limit value Vcin are set larger than the set travel speed Vc and the travel speed upper limit value Vcmas is set larger than the travel speed lower limit value Vcin” ([0024], see also [0034] and figure 5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamakado to release the brake after vehicle speed decreased to a predetermined velocity above the target velocity as taught by Takigawa is order to improve driving feeling by creating the sensation of pumping the brakes (Takigawa [0032], [0035]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakado et al. (US 2017/0327113 A1) in view of Takigawa (JP 2004-268846 A) and Polimeno et al. (US 2013/0190998 A1).
Regarding claim 3, modified Yamakado teaches the travel control device according to claim 1, further but Yamakado, as modified, does not teach “a coasting prohibition control section that controls the travel control section to prohibit start of the inertia travel of the vehicle until a predetermined time elapses after the travel of the vehicle is switched from the inertia traveling to the driving travel”. However, Polimeno teaches conditions for entering a motor vehicle freewheel (coast) running condition including the condition that “a time has passed greater than, or equal to, a predetermined guard time [Symbol font/0x44]t, for example more than 2 seconds have passed since the last leaving of the motor vehicle from a freewheel running condition” ([0108]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamakado by prohibiting inertia travel until a predetermined time elapses after the travel of the vehicle is switched from the inertia traveling to the driving travel as taught by Polimeno in order to prevent frequent switching of driving modes thereby improving comfort (Polimeno [0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0015037 A1, to Koenig, also discloses waiting to activate glide mode until a threshold time from the last glide mode has been exceeded (fig. 5, step 90).
US 10,207,699 B2, to Namuduri et al., discloses waiting to activate an ecomode until a minimum time  from the last ecomode has passed (step 406). This serves as a “hysteresis portion” to prevent excessive on and off switching of the ecomode.
US 2013/0116089 A1, to Wegner et al., discloses terminating coasting based on a change in vehicle speed compared to a threshold ([0027], Fig. 3). Wegner also teaches prohibiting coasting (Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNA M MOTT/Primary Examiner, Art Unit 3662